Exhibit 10.1

Kiosk License Agreement

Wal-Mart Stores East, LP, individually and only as to Stores (as defined below)
owned, leased, or operated in AL, CT, DE, FL, GA, IN, KY, ME, MD, MA, MI, MS,
MO, NH, NJ, NM, NY, NC, OH, OK, PA, RI, SC, TN, VT, VA, WI, WV; Wal-Mart Stores,
Inc., individually and only as to Stores owned or leased in AK, AZ, CA, CO, HI,
ID, IL, IA, KS, MN, MT, NE, NV, ND, OR, SD, UT, WA, WY; Wal-Mart Louisiana, LLC,
individually and only as to Stores owned or leased in Louisiana; and Wal-Mart
Stores Arkansas, LLC, individually and only as to Stores owned or leased in
Arkansas, and Wal-Mart Stores Texas, LLC, individually and only as to Stores
owned or leased in Texas (each referred to as “Retailer” for purposes of this
Kiosk License Agreement as it applies to the Store) and Jackson Hewitt Inc., a
Virginia corporation, operating certain Jackson Hewitt offices through its sole
wholly owned subsidiary, Tax Services of America, Inc., a Delaware corporation
(collectively and separately, “Licensee”) enter into this Kiosk License
Agreement effective the 11th day of March, 2009 (this “Agreement”) and agree as
follows:

1. Definitions. For purposes of this Agreement, the following definitions apply:

A. “Extension Term” means the 1 year renewal term beginning at the expiration of
the initial term of this Agreement, or at the end of a subsequent renewal term.

B. “Franchisee” or “Franchisees” means any franchisee operating Jackson Hewitt
Tax Service® offices.

C. “Kiosk” or “Kiosks” means an area of space in which Licensee conducts the
Promotion (as defined below), which space shall be sufficient for the Promotion
as reasonably determined by Retailer.

D. “Promotion” means the tax preparation services, and the ancillary products as
designated in Exhibit A, offered and provided by Licensee and Licensee’s
Franchisees (as defined above) at the Kiosk or by Remote Tax Preparation Service
(as hereinafter defined) in accordance with this Agreement.

E. “Tax Season” means the period beginning on or about January 2nd of a given
year through April 15th of the same year or such later date as the United State
Internal Revenue Service permits the filing of federal income tax returns
without an extension of the applicable Tax Season.

F. “Tax Returns” means a federal income tax return(s) that Licensee receives a
fee for preparing.

G. “Store” or “Stores” means the “Wal-Mart” retail store operated by Retailer .

H. “Remote Tax Preparation Service” means preparation of Tax Returns for
customers that drop off their tax information at a Kiosk (if any) which Retailer
and Licensee have agreed will be available only for drop off of tax information
for remote preparation of Tax Returns prepared at a location other than within
the Kiosk in that Store (but finalized at the Kiosk in that Store), and for no
other purpose.

2. Granting Language, Final List and Approved Locations.

A. Retailer grants to Licensee, subject to the terms and conditions of this
Agreement, the exclusive right to conduct the Promotion in each of the Stores on
the Final List (as hereinafter defined) during the applicable Tax Season under
this Agreement. Retailer shall make each Store on the Final List available to
Licensee no later than January 2nd of the applicable Tax Season. Licensee may
begin construction of the Kiosk at any time after the Store is made available to
Licensee and Licensee has obtained Retailer’s approval for construction and
location of the Kiosk as required in this Agreement, provided that no
construction is conducted on a Saturday or Sunday.

(1) Retailer makes no guaranties that Licensee or Licensee’s Franchisees will be
allowed to conduct the Promotion in any particular Store each Tax Season of this
Agreement, subject to the other terms and conditions of this Agreement.

 

1

Template

2006-01793



--------------------------------------------------------------------------------

B. Retailer shall provide Licensee, on or before November 1 (or the first
business day thereafter if November 1 is a holiday or weekend) of each year of
the Term hereof, a final list of Stores in which Licensee is granted a license
to conduct the Promotion for the applicable Tax Season (the “Final List”). The
Final List for each Tax Season shall be incorporated into this Agreement as a
part hereof, and upon final completion (subject to deletion of Stores from the
Final List under Section 2B(3) hereof), the parties shall initial the Final List
to confirm same.

(1) Retailer’s obligation to provide Licensee with Stores to conduct the
Promotion under this Agreement shall extend only to those Stores in which
Retailer licensed the Promotion throughout the previous Tax Season; provided,
further, however, that Retailer shall have the right to exclude from the Final
List Stores due to Store renovations, Store closings, applicable law or public
health and/or safety requirements, or special projects in or planned for a Store
as a result of which Retailer reasonably determines that there is or will be no
available location for a Kiosk during and/or after the special project. Subject
to the foregoing, Retailer shall have no obligation to include on the Final List
for any Tax Season, and no obligation to grant the license to Licensee, as to
any particular Store or for any specified number of Stores.

(2) If Retailer elects to close a Store included on the Final List prior to or
during the applicable Tax Season (whether due to store renovations, casualty,
condemnation or otherwise), the Licensee shall no longer have the right to
operate the Promotion during such Tax Season with regard to any such closed
Store. Retailer will not be liable under any circumstances for any loss
(including, but not limited to, lost profits) sustained by Licensee, Licensee’s
Franchisee, or both, as a result of the Store closing and/or Licensee no longer
having the right to operate the Promotion therein.

(a) Both Retailer and Licensee will be released from any further obligation
under this Agreement with regard to a Store which Retailer has elected to close,
and Retailer will return to Licensee the pro rata share of any License Fee for
the closed Store paid to Retailer in advance of Licensee’s use of the license
for that Store as granted under this Agreement.

(3) Licensee shall have the right to elect to decline to operate the Promotion
in any Store included on the Final List upon notice to Retailer on or before
November 15 of each year of the Term with respect to no more than five percent
(5%) of the Stores on the Final List.

C. Licensee shall construct the Kiosk at its own expense and in accordance with
plans and specifications approved in writing or provided by Retailer.

(1) Licensee shall obtain Retailer’s approval of the floor plan, specifications,
location and layouts of the Kiosk, including dimensions, signs, intended colors,
and trade fixtures, prior to beginning construction of the Kiosk, and the Kiosk
shall be completed by Licensee in accordance with such approvals. Retailer’s
approvals and/or provision of the plans and specifications does not represent
government approval or suitability of the plans and specifications for the
intended purposes.

(2) All construction by Licensee, as required by the preceding sentence, must
comply with applicable codes, regulations, and laws and must be of high quality
materials and workmanship. Licensee shall be responsible to obtain all necessary
licenses, permits and approvals for the construction of the Kiosk and conducting
of the Promotion. Licensee’s contractors must be licensed, carry worker’s
compensation coverage as required by law, and comply with all applicable laws.

(3) Licensee’s obligations to construct the Kiosk, as required by this
Section 2C, includes, but is not limited to, carpentry and utilities.

(4) Licensee shall install and maintain, at no cost to Retailer, any telephone
equipment required in the Kiosk and is responsible for the equipment,
installation, and service charges.

 

2

Template

2006-01793



--------------------------------------------------------------------------------

(5) Licensee may use existing electrical utility service at the Store in which a
Kiosk is located for the basic operation of the Kiosk at no additional charge
over the amount set forth in Section 7, below.

(6) No construction may take place in a Store on the weekends. The construction
may not unreasonably interfere with Retailer’s business in the Store or with the
Retailer’s customers.

(7) Licensee shall within two (2) business days of receipt thereof provide
Retailer with a copy of the certificate of occupancy for the Kiosk, if one is
required by applicable law to be obtained.

(8) Licensee shall repair any damage to the Store caused by the construction.

D. Subject to the terms and conditions of this Agreement, Licensee and
Licensee’s Franchisees shall conduct the Promotion and offer ancillary products
designated in Exhibit A (which is attached to and incorporated into this
Agreement), within any Store on the Final List for the applicable Tax Season
from a Kiosk located in the location in the Store as approved by Retailer (the
“Approved Location”).

(1) Retailer may, in its discretion, in connection with any Store renovations,
special projects, pursuant to applicable law or public health and/or safety
requirements, or otherwise, either temporarily or permanently relocate Licensee
to a location within the Store other than the Approved Location, or may
terminate the license as to a particular Store(s) if Retailer determines that
there is or will be no available location during and/or after renovation,
special projects, or pursuant to applicable law or public health and/or safety
requirements. In the event of a termination pursuant to the preceding sentence,
it will be treated as if it were pursuant to a Store closing under Section 2B(2)
of this Agreement. Retailer will bear the cost of moving the Kiosk and
Licensee’s trade fixtures and equipment (including telecommunications
installation) in the event of a relocation, but Retailer is not responsible for
any other expense in connection with the relocation, whether the relocation is
temporary or permanent. If the relocation is of a permanent nature and Licensee
reasonably determines that the new location will materially impair its ability
to conduct the Promotion in the Store, Licensee may decline to operate the
Promotion for such Tax Season as to the applicable Store by providing written
notice to Retailer within five (5) days of its receipt of notice of the
relocation and Retailer will return to Licensee the pro rata share of any
License Fee for the Store paid to Retailer in advance of Licensee’s use of the
license for that Store as granted under this Agreement. If the relocation is
temporary and Licensee reasonably determines that the new location of the Kiosk
will materially impair its ability to conduct the Promotion in the Store or that
the Store renovations are materially impairing its ability to conduct the
Promotion in the Store, Licensee may upon notice to Retailer within five
(5) days of its receipt of notice of the relocation and with Retailer’s written
consent, not to be unreasonably withheld, close the Kiosk until Retailer and
Licensee agree that the Store renovations no longer impair the Licensee’s
ability to conduct the Promotion in the Store. Retailer will not close the Kiosk
in the existing location until the utilities are installed for the new location,
unless the Kiosk is required to be closed in order to comply with applicable law
or for public health and/or safety requirements. Retailer will not be liable
under any circumstances for any loss (including, but not limited to, lost
profits) sustained by Licensee, Licensee’s Franchisee, or both, as a result of
either Store renovations, special projects, Store closings, or termination of a
license as to a particular Store(s) as allowed in this Section 2D, or as a
result of a substitute location (permanent or temporary) for the Kiosk within
the Store.

3. Term and Renewal.

A. This Agreement commences on the effective date first noted above and
continues until 11:59 pm central time on May 30, 2011 (the “Initial Term”),
unless terminated earlier in accordance with Section 14, below, or unless
renewed in accordance the terms of this Agreement in which event this Agreement
terminates at 11:59 pm central time on May 30 of the year of the last renewal
term. The first Tax Season of the Initial Term shall be the 2010 Tax Season.

 

3

Template

2006-01793



--------------------------------------------------------------------------------

B. Subject to Section 7C below, this Agreement will renew for a one (1) year
Extension Term at the expiration of the Initial Term, and at the expiration of a
subsequent renewal term. The Initial Term and each agreed Extension Term under
Section 7C is referred to herein as the “Term,” and the Term shall terminate
upon expiration or earlier termination thereof in accordance with the terms of
this Agreement.

4. Hours of Operation.

A. Licensee and Licensee’s Franchisees shall conduct the Promotion at each Kiosk
during the following hours, unless prohibited by law:

(1) During the period from January 2nd (or such later date as Licensee begins
operating in a particular Store) through January 21st, at least eight (8) hours
per day Monday through Friday, and at least five (5) hours per day each Saturday
and each Sunday;

(2) During the period from January 22nd through February 29th, at least ten
(10) hours per day Monday through Saturday, and at least five (5) hours per day
each Sunday;

(3) During the period from March 1st through April 7th, at least seven and
one-half (7 1/2) hours per day Monday through Friday, at least ten (10) hours
per day each Saturday, and at least five (5) hours per day each Sunday; and

(4) During the period from April 8th through the end of the applicable Tax
Season, at least ten (10) hours per day Monday through Saturday and at least
five (5) hours per day each Sunday.

B. Licensee shall staff, and shall cause Licensee’s Franchisees to staff, each
Kiosk with at least one (1) person at all times required by the preceding
paragraph.

5. Signage and Advertisements

A. Licensee and Licensee’s Franchisees shall, at Licensee’s sole expense, post
in a conspicuous location on the Kiosk, signs informing prospective customers:

(1) That Licensee provides to customers, without charge to the customer, an
estimate of cost for Licensee preparing the customer’s Tax Returns;

(2) Listing in a clear and understandable manner the specified prices to be
charged for tax preparation services to Retailer’s average customer (such
services to be based on the services provided in the prior Tax Season by
Licensee);

(3) Listing a toll free telephone number that customers may contact Licensee to
address any problems; and

(4) Listing the Hours of Operation required in Section 4, above.

B. Retailer shall not, beginning on the commencement of the 2010 Tax Season,
permit advertising at any Store by any third party relating to the operation of
an individual face-to-face tax preparation service or relating to the offering
of the ancillary products designated in Exhibit A. The foregoing shall not
prohibit or limit advertising (including packaging) at any Store by any third
party of tax return preparation software, books, and related items.

C. Licensee shall not advertise through signs, posters, or other marketing
materials its Jackson Hewitt ipower® Card in, upon or outside of the Kiosk, or
any Store.

 

4

Template

2006-01793



--------------------------------------------------------------------------------

D. Except as expressly allowed in this Agreement or with the prior approval of
Retailer in its discretion, Licensee and Licensee’s Franchisees shall not be
allowed to post any signs, banners, posters and other signage within, outside or
around the Store.

6. Maintenance.

A. Licensee and Licensee’s Franchisees shall maintain the Kiosk and keep the
Kiosk clean, hazard free, and safe for customers and associates. Licensee shall
repair any damage to the Store caused by Licensee, Licensee’s Franchisees,
and/or Licensee’s customers.

B. Retailer shall maintain all areas of the Store other than the Kiosk in their
usual condition. Retailer shall have the right to make repairs to the Store.
Retailer shall not be liable to Licensee or to Licensee’s Franchisees for the
condition of or operations in or around the Store, the making of repairs, or any
interruption of utilities provided.

7. Licensee Fee; Additional Fee; Report; Renewal.

A. Licensee shall pay to Retailer, without deduction or offset, the applicable
annual License Fee for each applicable Tax Season, as designated in Exhibit B,
which is attached to and incorporated into this Agreement, in three (3) equal
installments, with the first payment on or before the third business day prior
to the end of January in the applicable Tax Season; the second payment on or
before the third business day prior to the end of February in the applicable Tax
Season; and the third payment on or before the third business day prior to the
end of March in the applicable Tax Season.

B. During the Term, in addition to the License Fee, Licensee also shall pay to
Retailer, without deduction or offset, on or before April 30th of the applicable
Tax Season the Additional Fees designated on Exhibit B for the applicable Tax
Season based on (i) the number as set forth in Exhibit B of Tax Returns prepared
for customers of a particular Store, (ii) the percentage set forth in Exhibit B
of Licensee’s Cash Collected Revenues (as defined below) from the preparation
and filing of Tax Returns through Licensee’s on-line tax preparation software
for customers who accessed such on-line tax preparation software via
walmart.com, and (iii) the percentage set forth in Exhibit B of Licensee’s Cash
Collected Revenues from the preparation and filing of Tax Returns through
Licensee’s Remote Tax Preparation Service. For the purposes of this Section and
Exhibit B, “Cash Collected Revenues” means total customer fees collected by
Licensee or Licensee’s Franchisees from customers for the preparation and filing
of Tax Returns during the Tax Season. The Cash Collected Revenues shall include
cash, cash equivalent, credit, charge account, exchange and redeemed gift
certificates (excluding coupons and promotional discounts), received from
whatever source (e.g., tax refunds) in payment.

C. Prior to expiration of the Initial Term and any subsequent renewal term, the
parties shall determine whether or not they agree to renew this Agreement for an
additional one (1) year Extension Term, which shall be on the terms and
conditions set forth in this Agreement. If the parties agree, they shall confirm
such agreement in writing. If the parties are unable to agree before the end of
the then-current Term to renew for an additional one (1) year Extension Term,
this Agreement will terminate at the end of the then-current Term, without any
further extension or renewal. This Agreement may be extended for up to but not
more than 3 additional one (1) year Extension Terms after the Initial Term.

D. Licensee shall submit to Retailer all payments due under this Agreement via
wire transfer along with an excel spreadsheet detailing the distribution of
payment for each Store in which a Kiosk is located, and for on-line and Remote
Tax Preparation Services. Licensee guarantees all payments due Retailer under
this Agreement. Retailer shall provide account numbers for the wire transfer.

E. Licensee shall submit to Retailer contemporaneously with the Additional Fee a
report showing the exact number of Tax Returns Licensee and Licensee’s
Franchisees prepared at each Kiosk for customers of

 

5

Template

2006-01793



--------------------------------------------------------------------------------

a particular Store during the applicable Tax Season and the fees paid therefor,
and the exact number of Tax Returns Licensee and Licensee’s Franchisees prepared
on-line and via remote site preparation and the fees paid therefor.

F. In the event that a Store is changed from a Division 1 format or a
Supercenter format to another format during a Tax Season, the amount Licensee
owes to Retailer under this Agreement for the entire applicable Tax Season must
be prorated based on the Store designation of the Store during the applicable
Tax Season.

G. Licensee’s failure to comply with this Section 7 or with Exhibit B is a
material breach of this Agreement.

8. Indemnification.

A. For the purposes of this Agreement:

(1) “Claim” means any action, cause of action, claim, or any other assertion of
a legal right; damages including, but not limited to, consequential, future,
incidental, liquidated, special, and punitive damages; diminution in value;
fines; judgments; liabilities; losses including, but not limited to, economic
loss and lost profits; regulatory actions, sanctions, or settlement payments;
and reasonable fees and expenses of attorneys, accountants, experts, and
investigators.

(2) “Indemnitee” means Retailer; Retailer’s subsidiaries, affiliates, successors
and assigns, officers, managers, members, directors, stockholders, employees,
agents, and representatives; and Retailer’s lessor or other party to an
agreement with Retailer related to Retailer’s purchase, lease, or use of the
Store or the underlying land, which Retailer has a contractual obligation to
indemnify for Claims in connection with the Store.

(3) “Indemnified Claim” means a Claim for which one party is obligated to
indemnify, defend, and hold harmless the other party.

B. Licensee shall indemnify, defend, and hold harmless Indemnitee against any
Claim, even if the Claim is groundless, fraudulent, or false, raised or asserted
by a third party, including a government entity, in connection with or resulting
from any actual or alleged:

1. Breach of this Agreement by Licensee or by Licensee’s Franchisees;

2. Negligence or willful misconduct by Licensee or Licensee’s Franchisees, or
their agents, employees, representatives, contractors, or customers, while on
Retailer’s property or in relation to Licensee’s performance under this
Agreement;

3. The passive negligence, secondary liability, vicarious liability, strict
liability, or breach of a statutory or non-delegable duty of Indemnitees,
related, directly or indirectly, to any matter covered under this Section 8B or
to the performance under this Agreement of Licensee or Licensee’s Franchisees;

4. Any criminal conduct by Licensee or any of Licensee’s Franchisees, or their
agents, employees, representatives, contractors, or customers, while on
Retailer’s property or in relation to Licensee’s performance under this
Agreement; and

5. Permitted use by Retailer of any or all of the Licensee’s trade names,
trademarks, service marks, and other identifying marks or intellectual property.

C. Licensee’s obligation to indemnify, defend, and hold harmless the Indemnitees
under this Section 8 is independent of, and not limited by, any of Licensee’s
obligations under Section 9, below, even if damages or benefits are payable
under worker’s compensation or other statutes or if Licensee breaches its
obligations under this Section 8.

 

6

Template

2006-01793



--------------------------------------------------------------------------------

D. Licensee waives any right, at law or in equity, to indemnity or contribution
from the Indemnitee, except as provided in Section 8E, below.

E. Retailer shall indemnify, defend, and hold harmless Licensee, Licensee’s
Franchisees, and Licensee’s affiliates, subsidiaries, successors and assigns,
officers, directors, agents and employees against all Claims for property damage
and personal injury, including death, suffered, incurred, or asserted by any
person arising solely out of an act or omission by Retailer, arising out of
operations of the Store in which a Kiosk is located, or both, but only to the
extent caused by the gross negligence or intentional misconduct of the Retailer.
Notwithstanding anything herein to the contrary, Retailer is not liable to
Licensee or Licensee’s Franchisees, affiliates, subsidiaries, successors and
assigns, officers, and directors, for any indirect, punitive, exemplary,
incidental, consequential. or special damages, including without limitation,
lost profits, lost income, lost revenues, business interruption, or lost
business.

F. Indemnitee will not be liable to Licensee, nor to any of Licensee’s
Franchisees, for any Claim relating to the negligence, willful misconduct, or
intentional or criminal conduct of any of Licensee’s customers or Franchisees.

G. Each party receiving notice, from whatever source, of an Indemnified Claim
shall upon receipt of such notice:

(1) Notify the Indemnitee, as soon as is commercially practical, of the
assertion, filing, or service of any Indemnified Claim; and

(2) Immediately take all appropriate actions necessary to protect and defend the
party that must be indemnified, defended, and held harmless under this Agreement
against the Indemnified Claim.

H. Licensee shall cause the counsel engaged to defend the Indemnitee with
respect to the Indemnified Claim to acknowledge receipt of, to accept, and to
represent Indemnitee’s interest regarding the Indemnified Claim in accordance
with “Wal-Mart’s Outside Counsel Guidelines.”

(1) If, in its sole discretion, the Indemnitee determines that a conflict of
interest exists between the Indemnitee and the indemnifying counsel or that the
indemnifying counsel is not pursuing a defense for the Indemnitee that is in the
Indemnitee’s best interests, the Indemnitee may request that Licensee replace
the indemnifying counsel.

(2) Licensee may not unreasonably withhold its consent to replace the
indemnifying counsel and will replace the indemnifying counsel timely or cause
the indemnifying counsel to be replaced timely.

(3) If Licensee unreasonably withholds consent or the indemnifying counsel is
not timely replaced after the Indemnitee requested, the Indemnitee may replace
the indemnifying counsel, and Licensee will reimburse the Indemnitee any costs
incurred by the Indemnitee in replacing the counsel.

I. This Section 8 survives the termination or expiration of this Agreement until
applicable law fully and finally bars all Claims against the Indemnitee. ALL
OBLIGATIONS UNDER THIS AGREEMENT WILL BE ENFORCED TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW FOR THE BENEFIT OF THE INDEMNITEES. In the event
that applicable law affects the validity or enforceability of this Section 8,
then the applicable law will operate to amend this Section 8 to the minimum
extent necessary to bring the provisions into conformity with the applicable
law. This Section 8, as modified, will continue in full force and effect.

 

7

Template

2006-01793



--------------------------------------------------------------------------------

J. Any failure by Licensee to comply with this Section 8 is a material breach of
this Agreement, which does not relieve Licensee of its obligations under this
Section 8.

9. Insurance.

A. Licensee and Licensee’s Franchisees shall procure and maintain during the
Initial Term and any renewal term of this Agreement, at no expense to Retailer,
the following insurance coverage:

(1) Worker’s Compensation insurance with statutory limits, or if no statutory
limits exist, with minimum limits of five hundred thousand dollars ($500,000)
per occurrence, and Employer’s Liability coverage with minimum limits of
($500,000), for each employee for bodily injury by accident and for each
employee for bodily injury by disease. Licensee and Licensee’s Franchisees shall
cause Insurer (as defined below) to issue an endorsement providing stopgap
insurance in monopolistic states in which a Kiosk may be located.

(2) Commercial General Liability insurance with a two million dollar
($2,000,000) minimum limit per occurrence for each Store in which a Kiosk is
located or with per location aggregate limits for each Store in which a Kiosk is
located. This Commercial General Liability policy may not contain an exclusion
for contractual liability assumed by Licensee in this Agreement unless such
coverage is provided by a separate policy with minimum limits equal to the
Commercial General Liability insurance limits designated in the preceding
sentence.

B. Licensee and Licensee’s Franchisees may satisfy the minimum limits required
in Section 9A(1) and Section 9A(2) by procuring and maintaining Umbrella/Excess
Liability insurance on an umbrella basis, in excess over, and no less broad than
the primary liability coverage; with the same inception and expiration dates as
the primary liability coverage it is in excess of; with minimum limits necessary
to satisfy the required primary minimum limits; and which “drop down” for any
exhausted aggregate limits of the primary liability coverage. Licensee and
Licensee’s Franchisees shall cause Insurer (as defined below) to issue an
endorsement to any policy Licensee or Licensee’s Franchisees procures in
satisfaction of its obligations in this paragraph providing per location per
occurrence limits or with per location aggregate limits for each Store in which
a Kiosk is located and listing as Additional Insured the parties described
below.

C. Licensee and Licensee’s Franchisees shall procure and maintain all insurance
policies required in this Section 9 from an insurance carrier with a rating of
B+ or better and a financial Size Category rating of VII or better, as rated in
the A.M. Best Key Rating Guide for Property and Casualty Insurance Companies
(the “Insurer”).

D. Additional Insureds are Wal-Mart Stores, Inc., its Subsidiaries and its
Affiliates, and the directors, officers, shareholders, employees, agents, and
representatives, and the respective successors and assigns of each, and any
party Retailer has a contractual obligation to indemnify for Claims in
connection with the Store.

E. All insurance policies required by this Section 9 must be primary, not in
excess, and non-contributory.

F. Upon Retailer’s request, Licensee shall submit to Retailer Certificates of
Insurance and endorsements evidencing Licensee’s and Licensee’s Franchisees’
compliance with this Section 9.

(1) All Certificates of Insurance must show as Certificate Holder “Wal-Mart
Stores, Inc., its subsidiaries and affiliates” at 1300 S.E. 8th Street,
Bentonville, Arkansas 72716-0850.

(2) All Certificates of Insurance and endorsements must show Licensee or
Licensee’s Franchisee as the Named Insured.

 

8

Template

2006-01793



--------------------------------------------------------------------------------

G. Failure to comply with this Section 9 is a material breach of this Agreement.
Licensee shall indemnify, defend, and hold harmless the Indemnitees against any
Indemnified Claim that the required insurance would have covered but for
Licensee’s breach.

10. Equipment. Retailer is neither responsible nor liable for any injury or
damage to any person or property resulting from the use, misuse, or failure of
any equipment Licensee or Licensee’s Franchisees use even if Retailer furnishes,
rents, or loans the equipment to Licensee or Licensee’s Franchisees.

A. The acceptance or use of equipment furnished, rented, or loaned to Licensee
or Licensee’s Franchisees by Retailer is an acceptance by Licensee of full
responsibility for any Claim.

B. Licensee shall indemnify, defend, and hold harmless the Indemnitees in
accordance with Section 8, above, against any Claims in connection with the
equipment that Retailer furnishes, rents, or loans to Licensee or Licensee’s
Franchisees.

11. Customer Service and Record Ownership

A. Licensee shall conduct or cause to be conducted at least one (1) random
personal visit of each Kiosk during each Tax Season during the Term hereof to
ensure quality assurance and compliance with all Licensee’s and Retailer’s rules
and regulations; and shall provide Retailer with a summary of each visit no
later than thirty (30) days following the applicable visit, and with a summary
of all visits within fifteen days after the end of the Tax Season.

B. Licensee shall promptly respond, resolve, or both, all customer complaints
related to the Promotion.

C. All files and information related to Licensee’s and Licensee’s Franchisee’s
customers remain the property of Licensee.

12. Taxes and Permitting

A. Licensee shall determine whether a sales tax number is required to conduct
the Promotion and which, if any, federal, state, and local licenses and permits
are required to conduct the Promotion and shall secure, at no cost to Retailer
all such sales tax numbers and all applicable licenses and permits as may be
required.

(1) Licensee shall not use any of Retailer’s sales tax numbers or licenses and
permits.

(2) Licensee’s Franchisees shall not use any of Retailer’s sales tax numbers or
licenses and permits.

B. Licensee shall pay all appropriate tax liabilities levied upon its operation
of the Promotion and on its property within the Store.

13. Use of Name; Co-Promotion.

A. Licensee shall not use Retailer’s trade names, trademarks, service names,
service marks, or logos without the prior written consent of Retailer. Neither
Licensee nor Licensee’s Franchisees may list Retailer as a customer in any press
releases, advertisements, trade shows, posters, reference lists, or similar
public announcements without Retailer’s prior, written permission. The foregoing
notice and approval procedures do not apply to required government filings,
including, without limitation, filings with the Securities Exchange Commission,
Federal Trade Commission or state franchise agencies, or communications with
financial analysts, as long as such communications are not derogatory with
respect to the other party or its parents, affiliates, or subsidiaries.

B. Retailer shall only use Licensee’s name to advertise the fact that Licensee
is engaged in the Promotion at participating Stores, but Retailer is not
obligated to advertise the fact that Licensee is engaged in the Promotion at
participating Stores.

 

9

Template

2006-01793



--------------------------------------------------------------------------------

C. Licensee shall during the Initial Term and any Extension Terms, promote and
advertise its Promotion offered in the Stores, in a marketing program to be
established by Retailer, and in which Retailer shall participate, as specified
pursuant to the marketing program. Licensee shall be required to provide $5
Million the first year of the Initial Term for the marketing program, to promote
the launch of the Promotions in the Stores, in accordance with the marketing
program; provided that if the Final List for the 2010 Tax Season has less than
1,800 Stores then Licensee shall be required to provide $3 Million the first
year of the Initial Term for the marketing program, and if the Final List for
the 2010 Tax Season has 1,800 or more Stores but less than 2,100 Stores then
Licensee shall be required to provide $4 Million the first year of the Initial
Term for the marketing program. The amounts provided by Licensee shall be used
for advertising and promotion outside of the Store and any amounts contributed
by Retailer shall be used for advertising and promotion inside of the Store.

14. Default and Termination.

A. The non-defaulting party may terminate this Agreement in the entirety in the
event of the occurrence of any of the following, each of which constitutes an
events of default hereunder, by the other party, and in the event of a material
breach under Section 14A(1) the non-defaulting party may terminate this
Agreement in its entirety or as to the Store in which the material breach
occurred and any other Stores operated by the same operator (by way of example,
if the breach occurred in a Store operated by Licensee, then the Agreement may
be terminated as to all Stores operated by Licensee, and if the breach occurred
in a Store operated by Licensee’s Franchisee, then the Agreement may be
terminated as to all Stores operated by that Franchisee), by providing written
notice thereof to the defaulting party:

(1) A material breach of this Agreement that remains uncured more than fifteen
(15) days after the non-breaching party notifies the breaching party, in
writing, of the breach;

(2) Either party becomes insolvent or bankrupt, files a voluntary petition in
bankruptcy, makes an assignment for the benefit of creditors, consents to the
appointment of a trustee or receiver, or ceases paying its debt in the ordinary
course as they become due or becomes insolvent;

(3) A trustee or receiver is appointed for a substantial part of the properties
of either party and the appointment is not dismissed within thirty (30) days;

(4) Bankruptcy reorganization, arrangement, or liquidation proceedings
instituted by or against either party, and if against that party, are consented
to or are not dismissed within thirty (30) days;

(5) A transfer, at any time during the term of this Agreement, of any part or
all of Licensee’s shares of stock which results in a change of control of
Licensee as of the Effective Date hereof, so that the person or entity with
such control as of the Effective Date no longer has such control of Licensee. As
used herein, a person or entity shall be deemed to control another entity if
such controlling person or entity possesses, directly or indirectly, the power
to direct or cause the direction of the management and policies of such
controlled entity, whether through the ownership of voting securities or
interests, or by contract;

(6) The occurrence of a dissolution, reorganization, merger, consolidation or
privatization of Licensee;

(7) All or substantially all of the assets or property of Licensee are sold or
otherwise disposed of in one transaction or series of related transactions to
persons or groups unrelated to the persons or groups which control Licensee as
of the Effective Date; or

(8) The earlier of (i) thirty (30) days after a notice of the occurrence of a
default (“Notice”) is given to Licensee or any of its affiliates under
any obligations of Licensee and/or its affiliates under any

 

10

Template

2006-01793



--------------------------------------------------------------------------------

agreements for the borrowing of money from any institutional lender(s) having a
balance due at the time of default of more than $10 Million as to each credit
facility and/or in the aggregate; provided that such Notice has not been
withdrawn by such lender prior to the expiration of such thirty (30) day period
and (ii) the date that any such lender begins exercising any of its remedies
upon any default under any such agreements. Licensee shall immediately provide
notice to Retailer of any such notice of default and notice of the exercise of
remedies by any lender upon such default, and failure to provide such notice
shall constitute a Material Breach of this Agreement. An “affiliate” shall mean
a person or entity that controls, is controlled by or is under common control
with Licensee, and which may include without limitation, a subsidiary of
Licensee, Licensee’s parent company or a sibling company of Licensee.

B. Retailer shall not be deemed to be in default hereunder for a non-material
breach of this Agreement unless it remains uncured more than thirty (30) days
after Licensee party notifies Retailer, in writing, of the breach.

C. Retailer has the right to require Licensee to replace an operator of a Kiosk
in the event of any of the following: (1) a non-material breach of this
Agreement that remains uncured more than fifteen (15) days after Retailer
notifies Licensee, in writing, of the breach; (2) any action by Licensee or
Licensee’s Franchisee that Retailer, in its reasonable discretion, determines
constitutes unprofessional conduct, that may harm Retailer’s reputation, or that
may result in or do result in criminal charges against Licensee, Licensee’s
Franchisees, or both; or (3) any failure by Licensee or by Licensee’s
Franchisees to staff a Kiosk with at least one (1) appropriately trained person
for at least three (3) consecutive days at any time after any part of the Kiosk
is installed on the floor (even if the Kiosk is not fully operational), or if
Retailer relocates Licensee after any part of the Kiosk is installed on the
floor, any failure by Licensee or by Licensee’s Franchisees to staff a Kiosk
with at least one (1) appropriately trained person for at least three
(3) consecutive days after any part of the Kiosk is installed in the new
location (even if the Kiosk is not fully operational). Retailer shall provide
written notice to Licensee if any of the foregoing occurs, and Licensee shall
have thirty (30) days from receipt of such notice to replace the operator. The
replacement operator must be another Franchisee of Licensee or Licensee directly
(if Licensee is not the operator in breach). If Licensee fails to replace the
operator, Retailer shall have the right to terminate the license granted under
this Agreement with respect to the Store in which such operator is located;
provided, however, that the exclusivity provisions set forth in Section 18.C.
shall still apply to such Store. Licensee’s or Licensee’s Franchisees failure to
comply with Sections 4, 5 (except as otherwise provided in Section 14C(2)
below), or 6 of this Agreement shall be considered a non-material breach of this
Agreement.

(1) Retailer’s right to require Licensee to replace an operator and to terminate
the license granted with respect to a particular Store under Section 14C(2)
above regarding unprofessional conduct, etc., shall apply to all Stores operated
by the same Franchisee (by way of example, if the breach is by Licensee’s
Franchisee, then the Agreement may be terminated as to all Stores operated by
that Franchisee) and further provided that under Section 14(C)(2) above
regarding unprofessional conduct, etc., if the action is by Tax Services of
America, Inc., then Retailer shall have the right to terminate the Agreement as
to all Stores operated by Tax Services of America, Inc., and further provided
that if the action is by Jackson Hewitt Inc., then Retailer shall have the right
to terminate the Agreement in its entirety.

(2) In the event Licensee or any of Licensee’s Franchisees places or allows any
signs, banners, posters or other signage to be placed outside or on the exterior
of the Store, that shall constitute a material breach of this Agreement, for
which there shall be no right to notice and no right to cure, the signs,
banners, posters or other signage will be removed immediately by Licensee, and
Retailer shall have the right to terminate Licensee’s license in the Store in
which such material breach occurred (and any other

 

11

Template

2006-01793



--------------------------------------------------------------------------------

Stores in which the Franchisee is operating or if a Licensee-operated Store, any
other Store in which the Licensee is operating that is managed by the same
manager who managed the Store at the time such material breach occurred);
provided, however, that the exclusivity provisions set forth in Section 18.C.
shall still apply to such Store. Licensee shall have the right to provide a
replacement operator for that Store or Stores, provided that Licensee shall pay
in full an additional Annual License Fee as set forth on Exhibit B for that Tax
Season for that Store or Stores and shall pay all Additional Fees as set forth
on Exhibit B for that Tax Season for that Store or Stores.

D. If Licensee’s Franchisee fails to enter into an agreement with Licensee under
which Licensee’s Franchisee is obligated to conduct the Promotion at a
particular Store on the Final List, Licensee may elect to be released from its
obligations for the particular Tax Season as to the particular Store only
provided that Licensee notify Retailer, in writing, of the failure and of its
election on the later of either November 15th (or the first business day
thereafter if November 15 is a holiday or weekend) of the year preceding the
applicable Tax Season or three (3) weeks after the date this Agreement is
executed by both Retailer and Licensee; provided, however, that the exclusivity
provisions set forth in Section 18.C. shall still apply to such Store.

E. If this Agreement or the license as to a Store terminates, Licensee and
Licensee’s Franchisees will remove all Kiosks, equipment, and property from the
Store in which the Kiosk was located and to which this Agreement was terminated
(or the license therein was terminated) within three (3) weekdays following the
effective date of the termination, and all unpaid License Fees and Additional
Fees for the remainder of the current Term (as if the termination had not
occurred) will immediately be due and owing and payable in full.

F. Termination of this Agreement in its entirety terminates each license granted
as to all Stores and Kiosks. Termination of this Agreement as to a particular
Kiosk terminates the license only as to that Kiosk.

G. At the expiration of each applicable Tax Season, Licensee and Licensee’s
Franchisees shall remove all Kiosks, equipment, and property from seventy five
percent (75%) of the Stores in which a Promotion was conducted during the
applicable Tax Season within the first three (3) weekdays following end of the
applicable Tax Season and shall remove all Kiosks, equipment, and property from
the remaining twenty five percent (25%) of the Stores in which a Promotion was
conducted during the applicable Tax Season within the first five (5) weekdays
following the end of the applicable Tax Season.

(1) Retailer is not responsible for any costs to Licensee or to Licensee’s
Franchisees incurred in the removal of equipment and property as required in the
preceding paragraph. Licensee shall repair any damage to the Store as a result
of the removal of equipment and property as required in the preceding paragraph.

(2) In the event that any equipment or property is not removed in accordance
with this Agreement, Retailer may consider any equipment or property abandoned
and may dispose of the equipment and property by any reasonable means necessary
to free the space; Retailer may charge Licensee for any costs thereby incurred.

H In the event that Retailer terminates the 2009 Tax Kiosk Agreement (as
hereinafter defined) as a result of a default thereunder, Retailer shall have
the right to terminate this Agreement in its entirety.

15. Audit.

A. Retailer, at its own expense, may audit such books and records of Licensee
and Licensee’s Franchisees as necessary to determine the number of Tax Returns
prepared at each Kiosk (or on-line via walmart.com, or by remote preparation) or
to determine the gross revenue generated at each Kiosk, pursuant to on-line tax
preparation and pursuant to remote tax preparation, but shall not have access to
or be entitled to review any taxpayer information.

 

12

Template

2006-01793



--------------------------------------------------------------------------------

B. Retailer shall notify Licensee of Retailer’s election to audit Licensee’s and
Licensee’s Franchisees books in accordance with the preceding paragraph seven
(7) days prior to the audit.

C. All audits conducted by Retailer or by Retailer’s agents, employees, and
representatives, must be conducted during Licensee’s regular business hours, at
the location such records are maintained, and may not be conducted during any
Tax Season.

D. If any audit conducted in accordance with this Section 15 finds evidence of
under-reporting of the number of Tax Returns prepared at each Kiosk (or on-line
via walmart.com or by remote preparation) Licensee shall immediately pay to
Retailer the amount under-reported, and if the audit finds the under-reporting
is by an amount equal to or greater than three and one-half percent (3.5%) of
the total amount of Tax Returns reported, Licensee shall immediately pay to
Retailer the amount under-reported, and in addition Licensee shall bear all
costs and expenses of Retailer of the audit, to be paid upon demand of Retailer.

E. Licensee shall maintain for at least twenty-four (24) months following the
end of the Term, full and accurate books and records from which gross revenues
and the number of Tax Returns prepared can be determined.

16. Limitation of Liability.

A. EXCEPT FOR RETAILER’S OBLIGATIONS UNDER SECTION 8, ABOVE, THE MAXIMUM
LIABILITY, IF ANY, OF RETAILER FOR ALL DAMAGES RELATED TO ANY AND ALL BREACHES
OF THIS AGREEMENT IN THE AGGREGATE FOR THE TAX SEASON IN WHICH THE BREACH OCCURS
IS LIMITED TO AN AMOUNT NOT TO EXCEED THE TOTAL AMOUNT LICENSEE OWES UNDER THIS
AGREEMENT FOR THE TAX SEASON IN WHICH THE BREACH OCCURS, AND WITHOUT LIMITING
THE FOREGOING, THE MAXIMUM LIABILITY, IF ANY, OF RETAILER FOR ALL DAMAGES
RELATED TO ANY AND ALL BREACHES OF THIS AGREEMENT IN THE AGGREGATE FOR THE TAX
SEASON IN WHICH THE BREACH OCCURS WITH REGARD TO A PARTICULAR STORE, IS LIMITED
TO AN AMOUNT NOT TO EXCEED THE TOTAL AMOUNT LICENSEE OWES UNDER THIS AGREEMENT
FOR THE TAX SEASON IN WHICH THE BREACH OCCURS AS TO THAT PARTICULAR STORE. IN NO
EVENT, AND REGARDLESS OF WHICH THEORY OF LAW LICENSEE SEEKS DAMAGES, WILL
RETAILER BE LIABLE FOR ANY INDIRECT, PUNITIVE, EXEMPLARY, INCIDENTAL,
CONSEQUENTIAL, OR SPECIAL DAMAGES INCLUDING, WITHOUT LIMITATION, LOST PROFITS,
LOST INCOME, LOST REVENUES, BUSINESS INTERRUPTION, OR LOST BUSINESS ARISING FROM
(i) THE RELATIONSHIP BETWEEN THE PARTIES (INCLUDING ALL PRIOR DEALINGS AND
AGREEMENTS), (ii) THE CONDUCT OF BUSINESS UNDER THIS AGREEMENT, (iii) BREACH OR
TERMINATION OF THIS AGREEMENT, OR (iv) BUSINESS RELATIONS BETWEEN THE PARTIES
EVEN IF THE PARTIES ADVISED EACH OTHER OF THE POSSIBILITY OF SUCH DAMAGES.
LICENSEE AGREES THAT LICENSEE’S EXCLUSIVE REMEDY, IN LAW OR IN EQUITY, TO
RECOVER DAMAGES IS DEFINED BY THIS AGREEMENT AND FURTHER LIMITED BY THIS
PARAGRAPH.

B. Licensee expressly agrees Retailer is not liable to Licensee’s Franchisees
for any breach of this Agreement and further agrees that Retailer’s liability to
Licensee’s Franchisees, if any, is limited by the preceding paragraph.

C. EXCEPT FOR LICENSEE’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 8 AND
INSURANCE OBLIGATIONS UNDER SECTION 9, ABOVE, AND SECTION 17C, BELOW, THE
MAXIMUM LIABILITY, IF ANY, OF LICENSEE TO RETAILER FOR ALL DAMAGES RELATED TO A
BREACH OF THIS AGREEMENT IS LIMITED TO TEN THOUSAND DOLLARS ($10,000) FOR EACH
STORE IN WHICH A PROMOTION IS CONDUCTED THAT IS AFFECTED BY THE BREACH. IN NO
EVENT, AND REGARDLESS OF WHICH THEORY OF LAW RETAILER SEEKS DAMAGES,

 

13

Template

2006-01793



--------------------------------------------------------------------------------

WILL LICENSEE BE LIABLE FOR ANY INDIRECT, PUNITIVE, EXEMPLARY, INCIDENTAL, OR
SPECIAL DAMAGES, INCLUDING BUSINESS INTERRUPTION, ARISING FROM (I) THE
RELATIONSHIP BETWEEN THE PARTIES (INCLUDING ALL PRIOR DEALINGS AND AGREEMENTS),
(II) THE CONDUCT OF BUSINESS UNDER THIS AGREEMENT, (III) BREACH OR TERMINATION
OF THIS AGREEMENT, OR (IV) BUSINESS RELATIONS BETWEEN THE PARTIES EVEN IF THE
PARTIES ADVISED EACH OTHER OF THE POSSIBILITY OF SUCH DAMAGES. RETAILER AGREES
THAT RETAILER’S EXCLUSIVE REMEDY, IN LAW OR IN EQUITY, TO RECOVER DAMAGES ID
DEFINED BY THIS AGREEMENT AND FURTHER LIMITED BY THIS PARAGRAPH.

17. Compliance.

A. Licensee shall comply, and shall cause Licensee’s Franchisees to comply, with
all federal, state, and local laws, rules, orders, directives, and regulations
pertaining to its operations within the Stores including, but not limited to and
as amended, the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621, et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.;
the Child Labor Act, 29 U.S.C. §212, et seq.; the Civil Rights Act of 1964, et
seq.; the Economic Dislocation and Worker Adjustment Act, 29 U.S.C. §565, et
seq.; the Employee Polygraph Act of 1988, 29 U.S.C. §2001, et seq., the Equal
Pay Act of 1963, 29 U.S.C. §201, et seq.; the Fair Labor Standards Act of 1938,
29 U.S.C. §201, et seq.; the Family and Medical Leave Act of 1993, 29 U.S.C.
§2601, et seq.; the Immigration Reform and Control Act of 1986, 8 U.S.C. §1324a,
et seq.; the Older Worker Benefit Protection Act, 29 U.S.C. §621, et seq.; and
the Omnibus Budget Reconciliation Act of 1986, 29 U.S.C. §623, et seq.; and all
other applicable laws, statutes, and regulations.

B. Retailer has absolutely no responsibility, obligation, or liability for the
hiring and other employment practices of Licensee and Licensee’s Franchisees.
Licensee warrants and represents that it and Licensee’s Franchisees have a
policy to:

(1) Comply in all respects with all immigration laws and regulations;

(2) Properly maintain all records required by the United States Citizenship and
Immigration Services (the “USCIS”) including, without limitation, the completion
and maintenance of the Form I-9 for each party’s employees;

(3) Respond in a timely fashion to any inspection requests related to such I-9
Forms;

(4) Cooperate fully in all respects with any audit, inquiry, inspection, or
investigation the USCIS may conduct of such party or any of its employees;

(5) Conduct annual audit of the I-9 Forms for its employees;

(6) Promptly correct any defects or deficiencies the audit reveals; and

(7) Require all subcontractors performing any work required by this Agreement to
comply with the covenants set forth in this Section 17B.

C. With respect to its business operations in the Kiosk, Licensee shall comply,
and shall cause Licensee’s Franchisees to comply, with the Comprehensive
Environmental Response, Compensation and Liability Act, the Superfund Amendment
and Reauthorization Act, the Resource Conservation Recovery Act, the Federal
Water Pollution Control Act, the Federal Environmental Pesticides Act, the Clean
Water Act, any federal, state, or local “Superfund” or “Super Lien” statute, or
any other statute, law, ordinance, code, rule, regulation, order , or decree,
including any amendments thereto, regulating, relating to, or imposing liability
(including strict liability), or standards of conduct concerning any Hazardous
Substance or any escape, seepage, leakage, spillage, emission discharge, or
release of any Hazardous Substance or material resulting from Licensee and
Licensee’s Franchisees use, handling, management, storage, transportation and
disposal of any Hazardous Substance in, about, or under the Store in which a
Kiosk is located.

 

14

Template

2006-01793



--------------------------------------------------------------------------------

D. Licensee shall comply, and shall cause Licensee’s Franchisees to comply, with
the provisions of the Americans with Disabilities Act (“ADA”) in complying with
its obligations under this Agreement.

E. Licensee represents and warrants that neither it nor, to the best of its
knowledge, Licensee’s Franchisees are:

(1) A person or entity designated by the U.S. Government on the list of the
Specially Designated Nationals and Blocked Persons (the “SDN List”), as
maintained by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) at http://www.ustreas.gov/offices/enforcement/ofac/sdn, with which a
U.S. person or entity cannot deal with or otherwise engage in business
transactions;

(2) A person or entity who is otherwise the target of U.S. economic sanctions
and trade embargoes enforced and administered by OFAC, such that a U.S. person
or entity cannot deal or otherwise engage in business transactions with Licensee
and Licensee’s Franchisees;

(3) Either wholly or partly owned or wholly or partly controlled by any person
or entity on the SDN List, including without limitation by virtue of such person
being a director or owning voting shares or interests in an entity on the SDN
List;

(4) A person or entity acting, directly or indirectly, for or on behalf of any
person or entity on the SDN List; or

(5) A person or entity acting, directly or indirectly, for or on behalf of a
foreign government that is the target of the OFAC sanctions regulations such
that the entry into this Agreement would be prohibited under U.S. law.

F. Licensee shall, and shall cause Licensee’s Franchisees to, inquire
diligently into and screen the qualifications of each employee, agent, or
representative operating out of the Stores, and no one that may pose a
reasonably ascertainable risk to the safety or property of Wal-Mart or its
Associates, customers, or business invitees is permitted on Wal-Mart
property. For purposes of this paragraph, “inquire diligently into and screen”
means conducting a criminal background check in accordance with federal and
state law, properly checking references, and using such other methods
to determine qualifications that a reasonable and prudent employer might utilize
under the circumstances. Also, “risk” means any propensity to engage in
violence, sex crimes, fraud, theft, vandalism, or any other conduct likely to
result in harm to a person or property. Failure to comply with this provision
constitutes a material breach of this Agreement.

G. Licensee and Licensee’s Franchisees, and any agent, employee, or
representative of either Licensee or Licensee’s Franchisees, should remove
immediately from the Store any merchandise purchased from Retailer.

(1) Licensee and Licensee’s Franchisees, and any agent, employee, or
representative of either Licensee or Licensee’s Franchisees, may not bring into
the Kiosk any merchandise purchased from Retailer unless the merchandise is
purchased for use by Licensee and Licensee’s Franchisees, and any agent,
employee, or representative of either Licensee or Licensee’s Franchisees, in the
operation of its business in the Kiosk or unless the merchandise is purchased
for immediate consumption by Licensee or Licensee’s Franchisees, or by any
agent, employee, or representative of either Licensee or Licensee’s Franchisees.

(2) Licensee and Licensee’s Franchisees, and any agent, employee, or
representative of either Licensee or Licensee’s Franchisees, must keep a receipt
for the merchandise purchased with the merchandise at all times while the
merchandise is in either the Kiosk or the Store.

 

15

Template

2006-01793



--------------------------------------------------------------------------------

(3) No merchandise for which Licensee or Licensee’s Franchisees, or any agent,
employee, or representative of either Licensee or Licensee’s Franchisees, has
not paid may be removed from the Store or brought into the Kiosk.

(4) Any purchase by Licensee and Licensee’s Franchisees, and any agent,
employee, or representative of either Licensee or Licensee’s Franchisees, is
subject to search according to Retailer’s security procedures applicable to
other customers of Retailer. Any one removing, or involved in the removal of,
merchandise, either from the Store or into the Kiosk, without first paying for
the merchandise may be trespassed from the Store or all of Retailer’s property,
may be treated as a shoplifter, or both. Shoplifters may be subject to
prosecution.

H. Retailer shall provide Licensee with a copy of the Wal-Mart Licensee Handbook
(“Handbook”), and Licensee shall comply and shall ensure that Licensee’s
Franchisees, and the Franchisees of Licensee’s Franchisees comply with the
Handbook.

(1) Licensee shall ensure that Licensee’s Franchisees conducting the Promotion,
and that the Franchisees of Licensee’s Franchisees conducting the Promotion, are
sufficiently trained and appropriately qualified to conduct the Promotion
consistent with the first-class operations and facilities of Retailer.

(2) Licensee shall ensure that Licensee’s Franchisees and the Franchisees of
Licensee’s Franchisees, are appropriately attired and groomed and that each
maintains a pleasant and courteous attitude toward customers.

(3) Licensee will reassign any of Licensee’s employees and will require
Licensee’s Franchisees to reassign a Franchisee employee, as applicable, at
Retailer’s request.

(4) Retailer, in its sole judgment and discretion, may deny entry to or remove
from its premises Licensee and Licensee’s Franchisees, or any agent, employee,
or representative of either Licensee or Licensee’s Franchisees, who violates any
of Retailer’s rules or regulations.

18. Miscellaneous

A. Financial Services. Licensee covenants and warrants that neither it nor
Licensee’s Franchisees, affiliates, subsidiaries, or assigns, will directly
offer any financial services in any Store to Retailer’s customers or shoppers
other than the services that are provided as part of the Promotion, including
the ancillary products listed on Exhibit A. Despite the preceding sentence,
where allowed by law, Licensee may contact any of its clients outside of any
Store about the client’s interest in financial services and may offer, in the
course of the Promotion, its refund settlement products including, without
limitation, refund anticipation loans, refund anticipation checks, and IRA’s.
Any breach of this Section is a material breach of this Agreement.

B. Independent Contractor. The relationship created between the parties by this
Agreement is that of independent contractor, and except as set forth elsewhere
in this Agreement, neither party has the right to direct and control the
day-to-day operations of the other or to create or assume any obligation on
behalf of the other party for any purpose whatsoever. Nothing in this Agreement
constitutes the parties as partners, join venturers, co-owners, or otherwise as
participants in a joint or common undertaking. Neither party owns the assets,
customers, or business of the other. Except as set forth elsewhere in this
Agreement, each party is solely responsible for that parties financial
obligations associated with the party’s business. The liability of Jackson
Hewitt Inc. and Tax Services of America, Inc. hereunder shall be joint and
several.

C. Exclusivity. During the Term of this Agreement beginning on the commencement
of the 2010 Tax Season, (i) Licensee will be the only person, entity or business
to provide on-site individual face-to-face

 

16

Template

2006-01793



--------------------------------------------------------------------------------

tax return preparation services or Remote Tax Preparation Services at any of
Retailer’s Stores; and (ii) Retailer will not allow any person, entity or
business other than Licensee or Licensee’s Franchisees to provide on-site
individual face-to-face tax return preparation services or Remote Tax
Preparation Services at any of Retailer’s Stores; provided that Retailer shall
use commercially reasonable efforts but shall not be obligated to prohibit its
subsidiaries and affiliates from participating in charitable tax preparation
services outside of the Stores on the Retailer’s grounds (e.g., in the parking
lots), and upon notice of the foregoing, Retailer shall use commercially
reasonable efforts to relocate such offering from outside of any Stores where
Licensee is conducting the Promotion. The rights granted under this Section 18C
are not transferable or assignable by Licensee in any way, in whole or in part,
and are to be strictly construed and shall not preclude Retailer from activities
which are not expressly prohibited or exclusively granted to Licensee by this
Section 18C, including without limitation any of the following activities, which
are by way of example only and not limitation: (1) offering of tax return
preparation services by subsidiaries and/or affiliates of Retailer in locations
other than Retailer’s Stores, (2) offering of tax return preparation services
on-line by any of Retailer’s subsidiaries or affiliates including through
walmart.com, (3) offering for sale, and sale of, tax return preparation
software, books, and related items in any Store of Retailer or by any of its
subsidiaries or affiliates or through their respective on-line distribution,
including through walmart.com.

(1) Notwithstanding anything in this Agreement to the contrary, including
without limitation, Section 18C, above, the reference in Section 2 (and
elsewhere in this Agreement, if any) to the exclusive right granted to Licensee
under this Agreement, and the prohibition on certain advertising by Retailer
pursuant to Section 5B hereof, the parties hereto acknowledge and agree that
(a) Retailer currently has contractual obligations with third parties (the
“Third Party Contracts”) to provide individual face-to-face tax preparation
service and services similar to the Promotion in certain of its Stores as set
forth on the attached Exhibit C (the “Excluded Stores,” including any Stores to
which the third parties may be relocated in accordance with the terms of the
Third Party Contracts) which Third Party Contracts extend through and beyond the
2010 Tax Season as noted on the attached Exhibit C, (b) Section 18C and any
other relevant provisions of this Agreement, by this reference, hereby exclude
the Excluded Stores from the exclusivity provisions set forth in this Agreement,
so that Retailer shall have the right, without violating any provisions to the
contrary in this Agreement, to have such third parties (and any permitted
successors and assigns under the Third Party Contracts) in such Excluded Stores
providing the referenced services for the term of such Third Party Contracts
(including any renewals thereunder) in accordance with the terms of such Third
Party Contracts, (c) the prohibition on certain advertising by Retailer pursuant
to Section 5B hereof shall not apply to the Excluded Stores during the term of
such Third Party Contracts (including any renewals thereunder) in accordance
with the terms of such Third Party Contracts, (d) the Excluded Stores may be
excluded by Retailer from the Final List during the term of such Third Party
Contracts (including any renewals thereunder) in accordance with the terms of
such Third Party Contracts, and (e) Licensee shall not have any rights in or to
conduct the Promotion in such Excluded Stores during the term of such Third
Party Contracts (including any renewals thereunder) in accordance with the terms
of such Third Party Contracts. Retailer shall not renew the Third Party
Contracts beyond the Lease End Date set forth in the attached Exhibit C Upon
expiration of the term of each of the Third Party Contracts, Section 18C above,
the reference in Section 2 (and elsewhere in this Agreement, if any) to the
exclusive right granted to Licensee under this Agreement, and the prohibition on
certain advertising by Retailer pursuant to Section 5B hereof, shall no longer
exclude the Excluded Stores as to which the term of the Third Party Contract has
expired, and those provisions shall refer to and include the Excluded Stores as
to which the term of the Third Party Contracts has expired.

D. Assignment. The license granted by this Agreement is personal to Licensee and
is not assignable, without the prior written consent of the Retailer, which may
be given or withheld in its sole discretion.

 

17

Template

2006-01793



--------------------------------------------------------------------------------

Any attempt by Licensee or by a franchisee of Licensee to assign, encumber, or
otherwise transfer the license granted by this Agreement terminates the
privileges granted by the license under this Agreement. Notwithstanding and
without limiting the foregoing, this Agreement shall be binding upon and inure
to the benefit of permitted successors and assigns. Notwithstanding the
foregoing, subject to Section 18E(2) hereof, Licensee’s Franchisees shall have
the right to operate in the Kiosks strictly in accordance with the terms and
conditions of this Agreement.

E. Authority.

(1) Each Retailer enters into this Agreement severally and solely as to the
Store it operates and in which the Kiosk is located and without any obligation
with respect to any other Store.

(2) By execution of the Agreement, Licensee acknowledges, represents and agrees,
that (i) regardless of whether any of Licensee’s Franchisee is operating in any
of the Kiosks, Licensee remains fully and primarily liable for all of its
obligations under this Agreement, including any defaults hereunder by any of
Licensee’s Franchisee, (ii) each of its Franchisees which are operating in any
of the Kiosks are and are aware that they are subject to and must comply with
the terms and conditions of this Agreement, (iii) in no event shall Retailer be
deemed to be in privity of contract with any of Licensee’s Franchisee, or owe
any obligation or duty to them, (iv) in the event of a default by Licensee or
any of its Franchisee’s under this Agreement Retailer shall have all of its
rights and remedies as set forth under the relevant sections of this Agreement,
at law or in equity, which may include a termination of the license granted
under this Agreement in its entirety or as to a particular Store, including of
the Franchisees’ right to operate in the Kiosk(s), and (v) it has the right
(under its franchise or other agreement), and shall take such action as is
necessary, to cause its Franchisees to comply with the terms of this Agreement.

(3) Each Retailer represents and warrants to Licensee that, except for the
Excluded Stores, the execution of this Agreement shall not or will not prior to
the 2010 Tax Season conflict with any contractual obligations between Retailer
and any third party and that except for the Excluded Stores, Retailer has or
will have prior to the 2010 Tax Season the right to grant Licensee the license
being granted hereunder. Licensee acknowledges that Retailer currently has
contractual obligations with third parties to provide individual face-to-face
tax preparation service and services similar to the Promotion in certain of its
Stores, including the Excluded Stores.

F. Entire Agreement. This Agreement (together with the Annexes, schedules,
exhibits, amendments, addendums hereto, each of which is incorporated herein)
constitutes the entire agreement of the parties, and supersedes all prior
agreements and undertakings, both written and oral, among the parties, with
respect to the subject matter hereof. This Agreement, including without
limitation Exhibit A and the Promotions described therein, may not be amended
except in writing signed by both of the parties hereto. Notwithstanding the
foregoing, the Final List shall be created anew for each Tax Season in
accordance with and as provided in this Agreement. Notwithstanding the
foregoing, the existing Kiosk License Agreement between the parties hereto for
the 2009 Tax Season (the “2009 Tax Kiosk Agreement”) shall govern the
relationship between the parties for the 2009 Tax Season and shall expire at the
end of the Initial Term thereof and shall not be renewed.

G. Notice. Any notice required by this Agreement must be in writing and
delivered either by hand; by commercial courier; or by placing notice in the
U.S. mail, certified mail, return receipt requested, properly addressed and with
sufficient postage.

 

18

Template

2006-01793



--------------------------------------------------------------------------------

(1) Notice is deemed received on delivery if by hand; one (1) business day
(Monday through Friday) after deposit with the commercial courier, provided
deposit is done timely so as to effect next business day delivery, if by
commercial courier; or three (3) business days after placing the notice in the
U.S. mail, properly addressed and with sufficient postage for certified mail,
return receipt requested.

(2) Notice intended for Licensee must be sent to Jackson Hewitt Inc. 3 Sylvan
Way, Box 264, Parsippany, NJ 07054, Attn: Vice President, Partnership and
Program Management, with a copy to Jackson Hewitt Inc., 3 Sylvan Way, Box 264,
Parsippany, NJ 07054, Attn: General Counsel.

(3) Notice intended for Retailer must be sent to: Wal-Mart Stores, Inc., Other
Income, 1300 SE 8 th Street, Bentonville, AR 72716-0850, with a copy to:
Wal-Mart Stores, Inc., Wal-Mart Stores Division – Legal, Office of the General
Counsel, 702 SW 8th Street, Bentonville, AR 72716-0185.

H. Governing Law. The parties mutually acknowledge and agree that this
Agreement, and any property or tort disputes between the parties, will be
construed and enforced in accordance with the laws of the State of Arkansas,
without regard to the internal law of Arkansas regarding conflicts of law. The
parties mutually acknowledge and agree that they shall not raise in connection
therewith, and hereby waive, any defenses based upon venue, inconvenience of
forum or lack of personal jurisdiction in any action or suit brought in
accordance with the foregoing.

I. Jurisdiction and venue. For any suit, action, or legal proceeding arising
from this Agreement or from any property or tort dispute between the parties,
the parties exclusively consent and submit to the jurisdiction and venue of the
state courts of Arkansas situated in Benton County, Arkansas or the federal
courts situated in the Western District of Arkansas. The parties acknowledge
that they have read and understand this clause and willingly agree to its terms.

[signature page to follow]

 

19

Template

2006-01793



--------------------------------------------------------------------------------

In witness whereof, this Kiosk License Agreement has been executed by the
parties set forth below:

 

Witnessed By:       Retailer:    

 

   

/s/ Jane Thompson

   

3/10/09

Print Name:  

 

    Jane Thompson     Date       Wal-Mart Stores, Inc.    

 

        Print Name:  

 

        Witnessed By:       Retailer:    

 

   

/s/ Scott Huff

   

3/11/09

Print Name:  

 

    Scott Huff     Date       Wal-Mart Stores, Inc.    

 

        Print Name:  

 

              Retailer:    

 

   

/s/ Jane Thompson

   

3/10/09

Print Name:  

 

    Jane Thompson     Date       Wal-Mart Stores East, LP    

 

        Print Name:  

 

              Retailer:    

 

   

/s/ Scott Huff

   

3/11/09

Print Name:  

 

    Scott Huff     Date       Wal-Mart Stores East, LP    

 

        Print Name:  

 

              Retailer:    

 

   

/s/ Jane Thompson

   

3/10/09

Print Name:  

 

    Jane Thompson     Date       Wal-Mart Stores Texas, LLC    

 

        Print Name:  

 

              Retailer:    

 

   

/s/ Scott Huff

   

3/11/09

Print Name:  

 

    Scott Huff     Date       Wal-Mart Stores Texas, LLC    

 

        Print Name:  

 

       

[signature page of Retailer continued on next page]

 

20

Template

2006-01793



--------------------------------------------------------------------------------

      Retailer:    

 

   

/s/ Jane Thompson

   

3/10/09

Print Name:  

 

    Jane Thompson     Date       Wal-Mart Louisiana, LLC    

 

        Print Name:  

 

              Retailer:    

 

   

/s/ Scott Huff

   

3/11/09

Print Name:  

 

    Scott Huff     Date       Wal-Mart Louisiana, LLC    

 

        Print Name:  

 

              Retailer:    

 

   

/s/ Jane Thompson

   

3/10/09

Print Name:  

 

    Jane Thompson     Date       Wal-Mart Stores Arkansas, LLC    

 

        Print Name:  

 

              Retailer:    

 

   

/s/ Scott Huff

   

3/11/09

Print Name:  

 

    Scott Huff     Date       Wal-Mart Stores Arkansas, LLC    

 

        Print Name:  

 

       

[signature page of Licensee to follow]

 

21

Template

2006-01793



--------------------------------------------------------------------------------

Witnessed By:       Licensee:           Jackson Hewitt Inc.    

/s/ Daniel P. O’Brien

    By:  

/s/ Michael C. Yerington

    Print Name: Daniel P. O’Brien     Signature  

3/11/09

  Date      

 

   

/s/ Steven L. Barnett

          Print Name: Steven L. Barnett     Printed Name: Michael C. Yerington  
        Title: President & CEO           Tax Services of America, Inc.    

/s/ Daniel P. O’Brien

    By:  

/s/ Michael C. Yerington

    Print Name: Daniel P. O’Brien     Signature  

3/11/09

  Date      

 

   

/s/ Steven L. Barnett

          Print Name: Steven L. Barnett     Printed Name: Michael C. Yerington  
        Title: President & CEO    

 

22

Template

2006-01793



--------------------------------------------------------------------------------

Exhibit A

Tax Preparation Services and Ancillary Products

IRS Direct — allows Jackson Hewitt customers to receive their refund directly
from the IRS via direct deposit to their bank account in 8 to 15 days, or have
their refund check mailed to them in 21 to 28 days. The IRS Direct option is
free with paid income tax preparation.

Assisted Refund — financial product that allows Jackson Hewitt customers to
receive the amount of their federal tax refund, less fees, within 8-15 days. The
customer may choose to have the refund proceeds deposited directly into their
bank account or disbursed via a check or the ipower® Card.

Assisted Refund / Bank Loan (AR / BL) — financial product that allows Jackson
Hewitt customers to apply for a reduced loan of up to $1,000 of their federal
tax refund, less fees, and get it in as little as one day. The customer will
receive the balance of their tax refund as an Assisted Refund in 8-15 days.

Refund Anticipation Loan (RAL) — financial product that allows Jackson Hewitt
customers to receive a loan in the amount of their anticipated federal tax
refund in as little as one day, less fees. Loan proceeds may be disbursed via a
check or the ipower® Card

Money Now Loan — financial product that allows Jackson Hewitt customers to
receive a loan in the amount of their anticipated federal tax refund in as
little as one hour, less fees. Loan proceeds may be disbursed via a check or the
ipower® Card.

Flex Direct — option for Jackson Hewitt customers who have a balance due where
Jackson Hewitt can arrange to have any additional taxes a customer owes
transferred directly from their bank account to the IRS.

Flex Plan — option for Jackson Hewitt customers who have a balance due where
Jackson Hewitt can request an installment plan from the IRS on behalf of the
customer to spread their payments out over time. IRS and other charges apply.

Flex Credit — option which allows a Jackson Hewitt customer to pay their balance
due with their VISA®, MasterCard®, American Express® or Discover® Card.
Third-party fees apply.

Gold Guarantee® — Customers who purchase the Gold Guarantee will be reimbursed
up to a total of $5,000 in additional tax liability or reduction in refund if a
Jackson Hewitt tax preparer makes an error preparing the customer’s tax return.

 

23

Template

2006-01793



--------------------------------------------------------------------------------

Jackson Hewitt ipower® Card — is a prepaid Visa card which may be used in the
Stores as a disbursement method for loan and non-loan proceeds.

Integrate with walmart.com and offer online tax preparation service in a manner
acceptable to Retailer and to be planned and implemented with Retailer.

Promote Retailer as the check casher of choice, in a manner acceptable to
Retailer and to be planned and implemented with Retailer.

Offer to load all tax refunds on Retailer-branded financial services instruments
(including MoneyCards, unless Licensee is prohibited from doing so pursuant to
existing contractual obligations, and gift cards)

 

24

Template

2006-01793



--------------------------------------------------------------------------------

Exhibit B

Licensee Fee Schedule

 

Annual License Fee

Tax Season

   Supercenter
Store    Division 1
Store

2010

   $ 7169    $ 5350

2011

   $ 7638    $ 5700

2012

   $ 8040    $ 6000

2013

   $ 8442    $ 6300

2014

   $ 8864    $ 6615

 

Additional Fee for In-Store Tax Returns

# of In-Store Tax Returns

   Supercenter
Store and
Division 1
Store

350-600

   $ 600

601-800

   $ 1200

801-1000

   $ 1800

1001-1200

   $ 2400

1201-1400

   $ 3000

1401 and above

   $ 3400

 

Additional Fee for On-Line Tax Returns

# of On-Line Tax Returns

 

Supercenter Store and Division 1 Store

0-10,000

  5% of Cash Collected Revenues

10,001-20,000

  7.5% of Cash Collected Revenues

20,001 and above

  10% of Cash Collected Revenues

 

Additional Fee for Remote Tax Preparation Service

# of remotely prepared Tax Returns

 

Supercenter Store and Division 1 Store

0 and above

  10% of Cash Collected Revenues

 

25

Template

2006-01793



--------------------------------------------------------------------------------

Exhibit C

List of Excluded Stores

 

Store #

 

City

 

State

 

Tenant or Concept

   Tenant /
Space
SF  

Lease End
Date

200

  JACKSONVILLE   IL   Liberty tax    464   4/30/2011

541

  COVINGTON   LA   Liberty tax    517   1/31/2010

608

  MIDLAND   TX   Liberty tax    300   10/31/2010

1004

  BRADENTON (WEST)   FL   Liberty tax    320   10/31/2010

2089

  BRISTOL   VA   Liberty tax    650   10/31/2010

3216

  VIRGINIA BEACH (SE)   VA   Liberty tax    693   5/31/2010

19

  POPLAR BLUFF   MO   Super Insurance and Tax    971   4/30/2011

 

26

Template

2006-01793